UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1471


CHARLES RAWLINGS,

                Plaintiff - Appellant,

          v.

CITY OF BALTIMORE, Mayor and City Council Dept. of Public
Works,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02077-BEL)


Submitted:   October 18, 2011              Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Rawlings, Appellant Pro Se.      Justin Sperance Conroy,
Assistant Solicitor, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles Rawlings appeals the district court’s order

denying relief on his employment discrimination complaint.                      We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Rawlings v. City of Baltimore, No. 1:10-cv-02077-BEL (D.

Md. Apr. 12, 2011).             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                          2